Exhibit 10.4

nStor Technologies, Inc.

July 31, 2004

Cenvill Recreation, Inc.
1601 Forum Place
Suite 500
West Palm Beach, Florida 33417
Attn:  Mark F. Levy

Dear Mr. Levy:

We have agreed to the following amendments to that certain Promissory Note,
dated March 2, 2004, in the amount of $750,000 (the “Note”), as amended on April
30, 2004 increasing the outstanding principal of the Note to $756,870 with a
maturity date of July 31, 2004 (“Amended Note”), payable by nStor Technologies,
Inc. to Cenvill Recreation, Inc., copies of which are attached hereto. 

1)         The maturity date of the Amended Note is hereby extended from July
31, 2004 to October 31, 2004 (“Maturity”).

2)         Accrued and unpaid interest on the Amended Note through July 31, 2004
in the amount of $15,220 is hereby added to the $756,870 principal amount of the
Amended Note so that as of the date hereof, the principal amount of the Amended
Note has been increased to $772,090 (the “New principal Amount”).  Interest at
the rate of eight percent (8%) per annum will accrue on the unpaid New Principal
Amount and be payable at Maturity.

Except as set forth in this letter, the Note remains unmodified and in full
force and effect. 

Please indicate your concurrence with the foregoing.

Sincerely,

                                                                                               
Cenvill Recreation, Inc.


/s/ Jack
Jaiven                                                                          
Agreed By: /s/ Mark F. Levy
Jack
Jaiven                                                                              
Mark F. Levy
Vice President and Treasurer                                                   
Vice President and Secretary

JJ/tw

1601 Forum Place * Suite 500 * West Palm Beach * Florida * 33401
(561) 640-3105 * fax (561) 640-3160